              UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF MICHIGAN
                   SOUTHERN DIVISION
 

    EAGLE PROPERTY GROUP
    LLC,

                      Plaintiff,
              v.                              Case No. 18-10824
                                              Hon. Terrence G. Berg
    URBAN     PARTNERSHIP
    BANK and CAPITAL IM-
    PACT PARTNERS,

                      Defendants.

    ORDER ADOPTING REPORT AND RECOMMENDATION,
        DISMISSING COMPLAINT (Dkt. 1) WITHOUT
       PREJUDICE, AND STRIKING OTHER MOTIONS
                 (Dkts. 7, 8, 11) AS MOOT

     This matter is before the Court on Magistrate Mona K. Majzoub’s

October 9, 2018 Report and Recommendation (Dkt. 19), recom-

mending that Defendants’ Motions to Dismiss (Dkts. 7, 8) and

Plaintiff’s Motion to Hold in Abeyance or Dismiss Without Preju-

dice (Dkt. 11) be granted in part, and that all claims against them

be dismissed without prejudice.

     The Court has reviewed the Magistrate Judge’s Report and Rec-

ommendation. The law provides that either party may serve and

file written objections “[w]ithin fourteen days after being served

with     a    copy”      of    the   report   and   recommendations.
                                     1
 
28 U.S.C. § 636(b)(1). As of this date, Plaintiff has not filed any ob-

jections, and the time to do so has now expired. Defendant Urban

Partnership Bank did not file any objections. Defendant Capital Im-

pact Partners (“CIP”) timely filed objections on October 23, 2018.

Dkt. 20.

    The Court has reviewed Magistrate Judge Grand’s Report and

Recommendation and Defendant’s objections thereto. For the rea-

sons set forth below, Defendant’s objections are OVERRULED,

and the Report and Recommendation is ACCEPTED and

ADOPTED as the opinion of the Court. Accordingly, Plaintiff’s
Complaint (Dkt. 1) is DISMISSED without prejudice as a nullity

for lack of counsel. Defendants’ Motions to Dismiss (Dkts. 7,8) and

Plaintiff’s Motion to Hold in Abeyance (Dkt. 11) are all STRICKEN
as MOOT.

                          BACKGROUND

    The relevant facts about the underlying incident in this case
were summarized in Magistrate Judge Majzoub’s Report and Rec-

ommendation, Dkt. 19, PageID.116, and those facts are adopted for

purposes of this order. Magistrate Judge Majzoub found that be-
cause Plaintiff, a limited liability corporation, was not represented

by licensed counsel, the complaint is “a nullity which may be

stricken and the claims dismissed.” Dkt. 19, PageID.119 citing

Moorish Sci. Temple of Am. v. Michigan, No. 14- cv-12166, 2014 WL

                                  2
 
2711945, at *2 (E.D. Mich. June 16, 2014). Accordingly, Magistrate

Judge Majzoub recommends that the complaint be dismissed with-

out prejudice, and does not reach or consider the merits of Plaintiff’s

complaint. CIP makes two objections to Magistrate Judge

Majzoub’s Report and Recommendation:

              Objection 1: Dismissal Without Prejudice

    Plaintiff in this case is a limited liability corporation called Eagle
Property Group LLC. Magistrate Majzoub’s Report and Recommen-

dation noted that limited liability corporations are required to be

represented by a licensed attorney to proceed in federal court. Dkt.

19, PageID.116–19 (collecting cases). Plaintiff is being represented

by Mr. Robert C. Campbell, who is not an attorney. On April 9,

2018, Plaintiff moved that his complaint be held in abeyance or dis-
missed without prejudice so that Plaintiff might retain proper legal

counsel. Dkt. 11. Although that motion was never addressed by this

Court, no licensed attorney has filed a notice of appearance in this

case on behalf of Plaintiff in the eight months that have since

elapsed.

    CIP objects to the recommendation that the Court dismiss the
complaint without prejudice, arguing that because the complaint

does not contain any viable cause of action and that “no cause of

action … even exists that would permit” the relief requested, the

complaint     should    be   dismissed    with    prejudice.   Dkt.   20,

                                    3
 
PageID.122–23. CIP seeks to avoid “having to face the same allega-

tions and claims in a refiled lawsuit.” Dkt. 20, PageID.123.

          Objection 2: Ruling Without Reaching the Merits

    CIP’s second objection is to the recommendation that the Court

not address the merits of the complaint. Dkt. 20, PageID.123. CIP

argues that it “should not be prejudiced by the risk of having to face

these same allegations and claims in a refiled lawsuit, should Plain-

tiff later engage counsel and seek to refile the case.” Id. at

PageID.123–24.

                    STANDARD OF REVIEW
      A. De novo review

      A district court must conduct a de novo review of the parts of

a Report and Recommendation to which a party objects. See 28
U.S.C. § 636(b)(1). “A judge of the court may accept, reject, or mod-

ify, in whole or in part, the findings or recommendations made by

the magistrate judge. The judge may also receive further evidence
or recommit the matter to the magistrate judge with instruc-

tions.” Id.

                             ANALYSIS
    Defendant’s objections are both overruled for the same reason:

in finding that Plaintiff’s complaint is a nullity for lack of appropri-

ate counsel, the Court cannot then also reach the merits of the



                                   4
 
claims in the complaint. To consider the merits of a null complaint

would obviate the requirement for counsel.

    CIP’s contention that it should not be exposed to future litigation

based on this same complaint is understandable. But, if CIP is cor-

rect that Plaintiff not only has no right of action, but is also request-

ing relief which cannot be granted, then it is unlikely that any li-

censed attorney would agree to file what would amount to a frivo-

lous complaint. CIP’s concern may well prove to be unfounded, or

alternatively Plaintiff upon the advice of competent counsel may

fashion a complaint that alleges a proper cause of action and re-
quests an appropriate form of relief.

                           CONCLUSION

      For the reasons set forth above, Defendant’s objections are
OVERRULED, and the Report and Recommendation is AC-

CEPTED and ADOPTED as the opinion of the Court. Accordingly,

Plaintiff’s Complaint (Dkt. 1) is DISMISSED without prejudice
as a nullity. Defendants’ Motions to Dismiss (Dkts. 7,8) and Plain-

tiff’s Motion to Hold in Abeyance (Dkt. 11) are all STRICKEN as

MOOT.




    SO ORDERED.



                                   5
 
    Dated: January 15,       s/Terrence G. Berg
    2019                     TERRENCE G. BERG
                             UNITED STATES DISTRICT JUDGE


                         Certificate of Service
          I hereby certify that this Order was electronically filed,
    and the parties and/or counsel of record were served on January
    15, 2019.
                             s/A. Chubb
                             Case Manager




                                   6
 
